Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 11-15 are rejected under 35 U.S.C. 101 because the claim invention is directed to non-statutory subject matter. The broadest reasonable interpretation of a claim drawn to “a computer-readable medium” typically can be interpreted transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage media. See MPEP §2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter); Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2 and see Official Gazette Notice: Hence, claims 7-9 are rejected under 35 U.S.C. 101 because the claim invention is directed to non-statutory subject matter. “computer-readable medium” is reasonably interpreted by one of ordinary skill as just software or carrier signal. "computer-readable medium " could be transitory propagating signals per se. So, the function of the “computer-readable medium” to any ordinary skill in the art is not any non-transitory tangible medium. Therefore, any ordinary skill in the art could interpret the medium is a transitory or carrier signal medium. So, the function of the “computer readable medium” could be transitory.  Hence, it does not appear that a claim reciting transitory with functional descriptive material falls within any of the categories of patentable subject matter set forth in § 101. Examiner suggestions to add the word “non-transitory” in front of “computer-readable medium” to the claim to overcome the non-statutory rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,157,277. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,036,850. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Titonis (US pat. App. Pub. 20130097706) and in view of Lewis (US pat. App. Pub. 20130167222).   
5.	As per claims 1, 6, 11, and 16, Titonis discloses an apparatus, a method, a computer-readable medium, and a system comprising: a processor coupled to a memory, the processor comprising a software isolation manager circuitry to: (i) execute an unsandbox in a first privilege level of the processor; (ii) enable, by the unsandbox, a sandbox mode of the processor, wherein to enable the sandbox mode comprises to set a sandbox flag of the processor; and (iii) execute a sandboxed application in the sandbox mode and in the first privilege level in response to enablement of the sandbox mode (paragraphs: 110, 140, 147, 165: wherein it emphasizes that enabling a sandbox mode to set a flag and execute an unsandbox in a first privilege level), wherein the processor comprises a sandbox manager circuitry to (a) generate a sandbox exception in response to execution of the sandboxed application and (b) dispatch the sandbox exception to a sandbox exception handler of the unsandbox in response to generation of the sandbox exception, wherein the software isolation manager circuitry is further to execute, by the unsandbox in the first privilege level, a dispatch return instruction in response to a dispatch of the sandbox exception, and wherein sandbox manager of the processor is further to resume execution of the sandboxed application in the sandbox mode and in the first privilege level in response to execution of the dispatch return instruction (paragraphs: 223, 233, 235, 237, and 279; wherein it elaborates generate sandbox exception and deliver it to handler circuit by the unsandbox in the first privilege level and wherein sandbox manager of the processor is further to resume execution of the sandboxed application in the sandbox mode and in the first privilege level in response to execution of the dispatch return instruction). Although, Titonis mentions dispatch the sandbox exception to a sandbox exception handler of the unsandbox in response to generation of the sandbox exception. He does not expressly disclose a software isolation manager. However, in the same field of endeavor, Lewis discloses a software isolation manager for process isolation (paragraphs: 19, 64, 65, and 67).
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Lewis’s teachings of a software isolation manager for process isolation with the teachings of Titonis, for the purpose of effectively protecting the software from unauthorized intruders.
7.	As per claim 2, Titonis discloses the apparatus, wherein the first privilege level comprises a user privilege level of the processor, and wherein the first privilege level comprises a supervisor privilege level of the processor (paragraphs: 17, 136, 165).
8.	As per claim 3, Titonis discloses the apparatus, wherein the software isolation manager circuitry is further to execute, by the unsandbox, the dispatch handler in the first privilege level in response to the dispatch of the sandbox exception, wherein to execute the dispatch return instruction comprises to execute the dispatch return instruction in response to execution of the dispatch handler (paragraphs: 23, 147, 199).
9.	As per claim 4, Titonis discloses the apparatus, wherein to dispatch the sandbox exception to the sandbox exception handler of the unsandbox comprises to: store one or more sandbox dispatch values into corresponding registers of the processor in response to the generation of the sandbox exception, wherein the sandbox dispatch values include a return address within the sandboxed application; clear the sandbox flag of the processor in response to the generation of the sandbox exception; and jump to the sandbox exception handler within the unsandbox in response to clearing of the sandbox flag, wherein the sandbox exception handler is identified by a dispatch instruction pointer register of the processor (paragraphs: 138, 210, 342, 346).
10.	As per claim 5, Titonis discloses the apparatus, wherein the one or more sandbox dispatch values further include a return address within the sandboxed application, a dispatch address associated with the sandbox exception, and dispatch qualification data associated with the sandbox exception, wherein to resume execution of the sandboxed application comprises to set the sandbox flag of the processor, wherein to set the sandbox flag comprises to set a sandbox flag bit of a sandbox enable control register of the processor (paragraphs: 25, 106, 154). 
11.	 Claims 7-10, 12-15, and 17-20 are listed all the same elements of claims 2-5. Therefore, the supporting rationales of the rejection to claims 2-5 apply equally as well to claims 7-10, 12-15, and 17-20.  
 
Citation of References
12. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Sehr et al (US pat. app. Pub. 20120042145): discusses a system that uses segmentation to safely execute native code. This system includes a processing element that executes the native code and a memory which stores code and data for the processing element. The processing element includes a segmentation mechanism which limits the native code executing on the processing element to accessing a specified segment of memory. The processing element also includes an instruction-processing unit, which is configured to execute a user-level instruction that causes the segmentation mechanism to limit memory accesses by the native code to the specified segment of the memory.  
Chen et al (US pat. App. Pub. 20090282474): elaborates that a system receives the native code module, which is comprised of untrusted native program code expressed using native instructions in the instruction set architecture associated with the computing device. The system then loads the native code module into a secure runtime environment, and proceeds to execute a set of instructions from the native code module in the secure runtime environment. The secure runtime environment enforces code integrity, control-flow integrity, and data integrity for the native code module. Furthermore, the secure runtime environment moderates which resources can be accessed by the native code module on the computing device and/or how these resources can be accessed. By executing the native code module in the secure runtime environment, the system facilitates achieving native code performance for untrusted program code without a significant risk of unwanted side effects.  
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436